DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 2, it cannot be determined whether “a closing element” is the same with “a closing element” in claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102 (a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nilson (4,153,185)
Nilson disclose, in figs. 5-7, 
Re-claim 1, device  provided with a chamber that makes it possible to package at least one fluid, said chamber having a substantially ovoid form and comprising a first part 1a,  made of a rigid material and a second part 1b made of a flexible material, wherein the first part  made of rigid material comprises a dispenser 25 that makes it possible to dispense said at least one fluid and wherein the second part  made of flexible material is suitable for being deformed, thus making it possible to expel said at least one fluid from said device  by the dispenser , characterised in that said device comprises a linking element 2a  that makes it possible to connect the first part made of rigid material and the second part made of flexible material, said linking element being made substantially of a material similar to that used for the first part made of rigid material, of the device, wherein said linking element  is suitable for being assembled on the first part made of rigid material and wherein the second part made of flexible material is secured onto said linking element.
Re-claim 2, wherein the second part (2, 102, 202) made of flexible material is secured onto the linking element can be by an overmoulding process (see col.4, lines 14-20).
Re-claim 3, wherein the device comprises a closing element 26 that makes it possible to close up said dispenser, wherein the closing element is connected to the first part made of rigid material by virtue of a frangible connection.

Re-claim 5, wherein said device is provided with a closing element 13 (a self-closing closure) that is suitable for closing up the dispenser  with said closing element  in a first position and wherein said closing element, after the device is opened for the first time, is suitable for closing up said dispenser  with said closing element  in a second position.
wherein the foot is connected to the first part, which is made of rigid material to make it possible for said device to be positioned on the foot with the second part, made of flexible material, of the device situated on top of the first part, made of rigid material.
Re-claim 7, wherein the second part made of flexible material is in a rounded form to make it possible for the device to be positioned on a support using said second part, made of flexible material, wherein the weight of said second part, made of flexible material and the weight of the first part, made of rigid material are distributed so as to give the device the functionality of a roly-poly, once positioned on said second part, made of flexible material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/               Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        December 2, 2021